159 N.W.2d 128 (1968)
Raymond B. DOLAN and M. Theresa Dolan, Plaintiffs and Respondents,
v.
Douglas M. HUDSON and Arlene E. Hudson, Defendants and Appellants.
Douglas M. HUDSON and Arlene E. Hudson, Cross-Complainants and Appellants,
v.
Raymond B. DOLAN, M. Theresa Dolan and Pfeifer-Drake & Dodge Company, Defendants under the Cross-Complaint and Respondents.
No. 10416.
Supreme Court of South Dakota.
May 29, 1968.
Jones & Matthews, E. G. Jones, Sioux Falls, for defendants and appellants.
May, Boe & Johnson, Sioux Falls, for plaintiffs and respondents.
PER CURIAM:
After defendants' petition for rehearing was granted in this case further argument was heard. Having reconsidered arguments presented on rehearing, a majority of the court is not disposed to recede from the views expressed in the former opinion reported in, S.D., 156 N.W.2d 78. We, therefore, adhere to that opinion and the judgment dated September 22, 1966 and the subsequent orders however denominated are hereby affirmed.